Case 5:19-cv-00636-JGB-SP Document 64 Filed 07/12/19 Page 1 of 2 Page ID #:1168



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

  Case No.       EDCV 19-636 JGB (SPx)                                  Date July 12, 2019
  Title Eric M. Murphy, et al. v. U.S. Bank National Association, et al.


  Present: The Honorable         JESUS G. BERNAL, UNITED STATES DISTRICT JUDGE


                MAYNOR GALVEZ                                            Not Reported
                  Deputy Clerk                                          Court Reporter


     Attorney(s) Present for Plaintiff(s):                   Attorney(s) Present for Defendant(s):
                  None Present                                           None Present

  Proceedings:      Order (1) GRANTING IN PART Defendants U.S. Bank National
                    Association, Ocwen Loan Servicing, LLC, Mortgage Electronic
                    Registration Systems, Inc., Western Progressive, LLC, and Power
                    Default Services, Inc.’s Motion to Dismiss (Dkt. No. 46) and (2)
                    DENYING Plaintiffs’ Various Requests for Relief (Dkt. Nos. 58, 59, 60)
                    (IN CHAMBERS)

         Before the Court is Defendants U.S. Bank National Association (“US Bank”), Ocwen
 Loan Servicing, LLC (“Ocwen”), Mortgage Electronic Registration Systems, Inc. (“MERS”),
 Western Progressive, LLC (“Western Progressive”), and Power Default Services, Inc.’s
 (“Power Default”) (collectively, “Moving Defendants”) Motion to Dismiss. (“Motion,” Dkt.
 No. 46.) On July 5, 2019, the Court determined this matter to be appropriate for resolution
 without a hearing and vacated the July 8, 2019 hearing. (Dkt. No. 63.) See Fed. R. Civ. P. 78;
 L.R. 7-15. After considering the briefs filed in support of, and in opposition to, the Motion, the
 Court GRANTS IN PART Defendants’ Motion and DISMISSES the Complaint. Plaintiffs
 various requests for relief will be DENIED.

         Plaintiffs Eric M. Murphy and Glenda C. Murphy initiated this action on April 9, 2019.
 (“Complaint,” Dkt. No. 1.) The Complaint alleges claims for (1) violations of the California
 Homeowner Bill of Rights (“HBOR”), Cal. Civ. Code § 2924; (2) violation of the Racketeer
 Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1961 et seq.; (3) violations of
 the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1962 et seq.; (4) violations of
 Cal. Penal Code § 470(b) and (d); (5) cancellation of instruments; (6) fraud; (7) receiving the
 proceeds of extortion, in violation of 18 U.S.C. § 880; (8) identity theft, in violation of Cal. Penal



  Page 1 of 2                        CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk iv
Case 5:19-cv-00636-JGB-SP Document 64 Filed 07/12/19 Page 2 of 2 Page ID #:1169



 Code § 530.5; (9) quiet title; (10) intentional infliction of emotional distress; and (11) negligent
 infliction of emotional distress. (Compl.)

         Moving Defendants filed this Motion on June 10, 2019, which seeks the dismissal of all
 claims against them. (Dkt. No. 46.) On June 17th, 18th, 19th, and 20th, 2019, Plaintiffs, who are
 proceeding in pro per, filed a number of documents with the Court. (Dkt. Nos. 58, 59, 60, 61.)
 These filings are extremely difficult for the Court to decipher and largely consist of hundreds of
 pages of personal financial records and correspondence interspersed with hand-written notes.
 While these documents were filed after the Motion, Plaintiffs do not discuss or respond to the
 contents of that Motion and it is unclear whether these documents are intended to serve as an
 opposition to the Motion at all. Even adopting a liberal standard in light of Plaintiff’s pro per
 status, Court finds no basis to construe these documents as an opposition. Under Local Rule 7-9,
 a party must file opposition papers no later than 21 days before the date designated for the
 hearing of a motion. Under Local Rule 7-12, failure to file any required document may be
 deemed consent to the granting or denial of the motion. Because Plaintiffs failed to timely
 oppose the Motion, the Court finds that they have consented to the granting of the Motion.

          Plaintiffs also requested various forms of relief in their filings, though these are also quite
 difficult for the Court to decipher. These include requests for an extension of time to file
 (though Plaintiffs do not specify what deadline they would like extended); for relief from
 judgment; for a new trial order; for a judgment of fraud upon the court; for an appeal; and to
 strike (though Plaintiffs do not specify what they would like the Court to strike). Plaintiffs also
 argue that their former attorney, Angela Swan, did not provide adequate representation.
 Plaintiffs do not provide an adequate basis for any of these requests and they will therefore be
 DENIED.

         Plaintiffs state in their filings that they are finding it difficult to represent themselves
 properly and to meet this Court’s filing deadlines. Based on their recent submissions, it is clear
 that they are having difficulty effectively representing themselves in this matter. The Court
 notes that the Joint Federal Pro Se Clinic is available to provide assistance to individuals who are
 representing themselves in federal civil actions. The Joint Clinic is open on Tuesdays and
 Thursdays from 10:am to 2:00pm in the George E. Brown Federal Building, located at 420
 Twelfth Street, Room 125, Riverside, CA 92501. Plaintiffs may consider making use of this
 resource if they choose to file an amended complaint.

         The Court GRANTS Moving Defendants’ motion and DISMISSES all claims against
 them WITH leave to amend. If Plaintiffs wish to file an amended complaint, they must do so no
 later than August 19, 2019. Failure to file an amended complaint by that date will result in
 dismissal of the action.

         IT IS SO ORDERED.




  Page 2 of 2                         CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk iv
